Mr. Charles A. Yeargen Deputy Prosecuting Attorney Pike County P.O. Box 214 Glenwood, AR  71943
Dear Mr. Yeargen:
The following official Attorney General's opinion is written in response to the following request:
  May a Quorum Court set an amount less than $25.00 for a single transaction by ordinance and not be in violation of Ark. Stat. Ann. 17-2044?"
The Quorum Court is not authorized by Arkansas law to set a maximum amount less than $25.00 for a single transaction pursuant to Ark. Stat. Ann. 17-2044, and is in conflict with this existing law when an ordinance is passed that is less than $25.00.
Pursuant to Ark. Stat. Ann. 17-4011 Subsection (2), no ordinance shall be enacted contrary to the Constitution, or any general State law which operates uniformly throughout the State; and any general law of the State shall have the effect of repealing any county ordinance which is in conflict therewith.
Pike County Ordinance 1985-13, Article 4, sets forth $10.00 as being the maximum tax for a single transaction.  This amount is in conflict with Ark. Stat. Ann. 17-2044, which sets a requirement of a $25.00 maximum tax for each single transaction.  Pursuant to Ark. Stat. Ann. 17-4011(2), Article 4 of Ordinance 1985-13 is repealed as a result of its conflict with Ark. Stat. Ann. 17-2044.
However, due to the severability clause contained in Article 7 of 1985-13, Article 4 does not have the effect of law but the remainder of the ordinance does have the effect of law. Therefore, the maximum tax for a single transaction of $25.00 is set by Ark. Stat. Ann. 17-2044.
This official Attorney General's opinion supersedes unofficial opinion number 171-85.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Mark Lewis.
Sincerely,
Steve Clark Attorney General
SC/JML/mo